This case was argued with the case of Kirsner v. State,183 Md. 1, 36 A.2d 538. There are two appeals in the record. The first appeal is from a judgment of the Criminal Court of Baltimore City, entered on April 8, 1943, in case No. 5189, sentencing the defendant, David Saiontz, appellant in this court, to pay a fine of $1,000. The second appeal is from a judgment of the same court, entered on the same day, in case No. 5190, whereby the appellant was sentenced to a fine of $250. The indictment in each case contains a single count, charging multiple violations of the Baltimore City Building Code. The indictments are similar to the indictments considered by us inKirsner v. State, supra. The indictment in case No. 5189 charges violations of Paragraphs 4346, 4383, 4387, 4391, 1400 and 2507 of the Building Code. The paragraphs alleged to have been violated in case No. 5190 are 4347, 4387, and 4391.
For the reasons stated in our opinion in the case of Kirsnerv. State, supra, the judgments must be reversed. We feel, however, that in this case the indictments are duplicitous for an additional reason. In case No. 5189, the violations are charged with respect to two properties at 1609 and 1611 Eutaw Place, and in case No. 5190, at 1515 and 1517 Linden Avenue. Violations of the Building Code with respect to two separate and distinct properties cannot be charged in the same count of the indictment.
Judgments in both cases reversed. *Page 15